Order entered November 1, 2012




                                              In The
                                      Court of Ztiveato
                           jfiftb Atisitritt of Texafi at 3113attao
                                       No. 05-12-01457-CV

                 EL PAISANO NORTHWEST HIGHWAY, INC., Appellant

                                                    V.

                                  IRMA ARZATRE, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC12-02855

                                             ORDER
       The Court has before it appellant's October 29, 2012 motion to extend time to file notice

of appeal. The Court GRANTS the motion and ORDERS that the notice of appeal filed on

October 26, 2012 be timely filed as of that date.

                                                                                               •



                                                         MOLLY FRAN
                                                         JUSTICE